EXHIBIT 10.14

 
LEASE
 
THIS LEASE is entered into to be effective on the 1st day of July, 1987, by and
between B.S. ENTERPRISES, a California general partnership (hereinafter referred
to as “Lessor”) and DATA CIRCUIT SYSTEMS, INC., a California corporation
(hereinafter referred to as “Lessee”).
 
1.           Premises: The Lessor hereby leases to the Lessee and the Lessee
hereby hires from Lessor for the term, at the rental and upon the covenants and
conditions hereinafter set forth, the premises, sometimes hereinafter referred
to as the “Leased Premises”, more particularly described in Exhibit A, attached
hereto and incorporated herein by reference, and commonly known as 335-A and
335-B Turtle Creek Court, in the City of San Jose, County of Santa Clara, State
of California, which premises consist of real property improved with a building
and site improvements. Upon the availability of 335-C and 335-D Turtle Creek
Court, Lessor shall lease said portion of the Leased Premises to Lessee upon the
terms and conditions contained herein.
 
2.           Rental: Lessee shall pay to Lessor without deduction, set off,
prior notice or demand, as rental in advance on the first day of each month
during the term hereof the sum of $5,100.00 per month. Lessee shall pay to
Lessor monthly the sum of $2,210.00 for 335-D and $2,853.28 for 335-C upon the
possession by Lessee of said portions of the Leased Premises.
 


 
3.           Term: The term of this Lease shall be for a period of five (5) full
years commencing on the 1st day of July, 1987, and ending on the 30st day of
June, 1992.
 
4.           Option to Renew: Lessee shall have the option to extend the term of
this Lease for a total of four (4) additional five (5) year terms following
expiration of the initial term as provided in Paragraph 3 hereinabove. Lessee
shall exercise its option by giving notice of exercise of the option (the
“option notice”) to Lessor at least six (6) months before the expiration of the
initial term. With respect to any further renewal, Lessee shall give the option
notice to Lessor at least six (6) months before the expiration of the additional
renewal term. Notwithstanding the foregoing, if Lessee is in default of this
Lease on the date of giving the option notice, the option notice shall be
totally ineffective, or if Lessee is in default on the date the extended term is
to commence, the extended term shall not commence and this Lease shall expire at
the end of the initial term or the previously extended term, as the case may be.
The monthly rent for the extended term shall be as determined by the mutual
agreement of the parties; provided, however, if the parties cannot so agree,
then such monthly rent shall be equal to the sum of: (i) the monthly rent in
effect for the previous term and (ii) the percentage increase in the Consumer
Price Index (CPI) from the first month of the previous term to the first month
of the newly renewed term multiplied by the monthly rent in effect for the
previous term.
 
5.           Use: Lessee shall use the premises for any lawful purpose.
 
6.           Utilities: Lessee shall pay for all water, sewage removal, fuel,
gas, oil, heat, electricity, power, telephone, janitorial, landscaping and all
other materials and services which may be furnished to or used in or about said
premises during the term of this Lease.
 
7.           Taxes:
 
A.           Real Property. Commencing on the lease commencement date and
continuing for the entire term of this Lease as part of the consideration of
this Lease and as additional rent hereunder, Lessee covenants and agrees to pay
and discharge or cause to be paid and discharged promptly as the same become due
and before delinquency, all taxes, assessments, rents and charges, license fees,
municipal liens, levies, excise or imposts, whether general or special, ordinary
or extraordinary, imposed by any governmental or quasi-governmental authority
pursuant to law directly as a result of ownership of the Leased Premises located
thereon which may be levied, assessed, charged or imposed, or may be or become a
lien or charge upon the Leased Premises, or any part thereof or upon the
leasehold or the estate hereby created, or upon the Lessor solely by reason of
its ownership of the Leased Premises including without limitation any license or
privilege fee or tax based and/or measured solely  by the rentals due Lessor
hereunder; provided, however, that nothing herein contained shall be construed
as imposing upon Lessee any obligation to pay any estate, inheritance,
succession, capital levy or transfer tax of the Lessor growing out of or levied
in connection with this Lease or the right in the Leased Premises or any tax
measured by or based upon the net income of Lessor.
 
(1)           Any sums above required to be paid by Lessee, which shall relate
to a fiscal year during which the term of this Lease shall commence or terminate
shall be prorated between Lessor and Lessee as of the date of such commencement
or termination. If the law expressly permits the payment of such assessments in
installments, Lessee may utilize the permitted installment method, but shall pay
each installment coming due during the term hereof with any interest thereon
before delinquency.
 
(2)           Lessor shall make all payments of all sums required hereunder
directly to the charging authority before delinquency and before any fine,
interest or penalty shall become due or be imposed by operation of law for their
nonpayment. If the law expressly permits the payment of any such sums in
installments, Lessor may, at Lessor’s option, utilize the permitted installment
payment method, but shall pay each installment with any interest before
delinquency. Lessee shall reimburse Lessor within ten (10) days after payment by
Lessor all amounts expended under this paragraph which relate to the Leased
Premises.
 
B.           Personal Property. Lessee shall pay when due all taxes levied
against personal property and trade fixtures on or about the premises prior to
delinquency.
 
8.           Fire and Property Damage Insurance: Lessor shall maintain, as the
minimum coverage required of it by this Lease, a policy or policies of fire and
property damage insurance in so-called “fire and extended coverage” form
insuring Lessor (and such others as Lessor may designate) against loss of rents
for a period of not less than twelve (12) months and from physical damage to the
building and other site improvements with coverage of not less than one hundred
percent (100%) of the full replacement value thereof. The foregoing
notwithstanding, such fire and property damage insurance, at Lessor’s election,
(i) may be written in so-called “all risk” form to include such perils as are
commonly covered by such form of coverage, (ii) may be endorsed to cover loss
caused by such additional perils against which Lessor may elect to insure,
including earthquake and/or flood, and (iii) may contain “deductibles” not
exceeding One Thousand Dollars ($1,000.00) per occurrence. Lessor shall not be
required to cause such insurance to cover any trade fixtures, leasehold
improvements, or any inventory or other personal property of Lessee. The cost of
the insurance carried by Lessor pursuant to this section and any “deductible”
amount not exceeding One Thousand Dollars ($1,000.00) per occurrence paid by
Lessor and excluded from the coverage of such insurance shall be reimbursed in
full by Lessee.
 
9.           Condition of Premises: Lessee shall, at Lessee’s sole cost and
expense, maintain, repair and keep the interior and exterior of the Leased
Premises and each and every part thereof and all appurtenances (including
without limitation, sidewalks fronting thereon, wiring, plumbing, sewage system,
heating and air cooling installations, all glazing in or bordering the Leased
Premises), in good condition and repair during the term of this Lease, damage
thereto by fire, earthquake, act of God or the elements alone excepted. In the
event Lessee should fail to make the repairs required of Lessee forthwith upon
notice by Lessor, Lessor, in addition to all other remedies available hereunder
by law, and without waiving any alternative remedies, may make the same and
Lessee agrees to repay Lessor the cost as part of the rental payable as such on
the next day upon which rent becomes due. Lessee waives all rights to make
repairs at the expense of Lessor as provided for in any statute or law which may
be now or hereafter enacted during the term of this Lease and agrees upon the
expiration of the term of this Lease or sooner termination to surrender the
Leased Premises in the same condition as received, ordinary wear and tear and
damage by fire, earthquake or act of God.
 
10.           Compliance With Laws: Lessee shall not commit or permit to be
committed any waste upon the Leased Premises, and shall not commit or permit to
be committed any public or private nuisance, or any other act or thing
prohibited by law. Lessee, at Lessee’s sole cost and expense, shall comply with
all laws, ordinances, orders and regulations of all governmental authorities
with respect to the use and occupancy of the premises. The judgment of any court
of competent jurisdiction or the admission of Lessee in any action or proceeding
against Lessee, whether Lessor be a party thereto, or not, that Lessee has
violated any such law, ordinance, requirement or order in the use of the Leased
Premises, shall be conclusive of that fact as between Lessor and Lessee.
 
11.           Alterations: Lessee shall not make any alteration, addition or
improvement to the Leased Premises without first obtaining the written consent
of Lessor. All such approvals, additions and improvements, including fixtures,
made to or on the Leased Premises, except unattached movable business fixtures,
shall be made at the sole cost and expense of Lessee and, upon completion, shall
be the property of Lessor and shall become part of the Leased Premises and be
surrendered to Lessor. Lessee shall provide Lessor with ten (10) days written
notice before Lessee begins any such work, in order to allow Lessor adequate
time to post notices of non-responsibility. Lessor shall notify Lessee within
thirty (30) days before the end of this term whether Lessor desires to have
Lessee remove all or any part of the alterations or improvements and to restore
the Leased Premises to the condition existing prior to the alterations and
improvements and Lessee shall remove all required items at Lessee’s sole cost
and expense prior to expiration of the term of this Lease.
 
12.           Liens: Lessee shall keep the Leased Premises and building of which
the Leased Premises are a part, free and clear of any liens and shall indemnify,
hold harmless and defend Lessor from any liens and encumbrances arising out of
any work performed or materials or labor furnished by or at the direction of
Lessee. In the event any lien is filed, Lessee shall do all acts necessary to
discharge any lien within ten (10) days of filing, or if Lessee desires to
contest any lien, then Lessee shall deposit with Lessor such security as Lessor
shall demand to insure the payment of the lien claim. In the event Lessee shall
fail to pay any lien claim when due or shall fail to deposit the security
required hereunder with Lessor, then Lessor shall have the right to expend all
sums necessary to discharge the lien claim, and Lessee shall pay as additional
rental, when the next rental payment is due, all sums expended by Lessor in
discharging any lien, including attorneys’ fees and costs.
 
13.           Entry: Lessor and Lessor’s agents may enter upon the Leased
Premises at all reasonable times to inspect the same, to show the Leased
Premises to a prospective purchaser or Lessee, or to make any changes or
alterations or repairs, including the erection and maintenance of scaffolding,
canopies and other structures as may be needed, which Lessor shall deem
necessary for the protection, improvement or preservation of the Leased
Premises, or to post any notice provided for by law, or otherwise to protect any
and all rights of Lessor without any liability to Lessee for damages or any
abatement of rental. Nothing contained in this paragraph 13 shall be construed
to obligate Lessor to make any such changes, alterations or repairs. Lessee
further agrees that at any time after one hundred twenty (120) days prior to the
termination of this Lease, Lessor may place thereon any usual or ordinary “To
Let” or “To Lease” signs.
 
14.           Assignment and Subletting: Lessee shall not sublet or assign any
portion or interest in this Lease without first obtaining the written consent of
Lessor, which consent shall not be unreasonably withheld. In the event of an
attempted subletting or assignment without obtaining such consent, said
subletting or assignment shall, at the option of the Lessor be void. Such
assignment or subletting shall further, at the option of Lessor, be deemed a
breach of this Lease.
 
15.           Indemnification: Lessee shall hold harmless, indemnify and defend
Lessor from all liability, penalties, losses, damages, costs, including
reasonable attorneys’ fees and other costs of suit, expenses, causes of action,
claims and/or judgments arising by reason of any injury or death to any person
or persons, or damage to the property of any person or persons, (including
without limitation, Lessee and Lessee’s servants, agents and employees), from
any cause or causes whatsoever, while said person’s property are in, upon or in
any way connected with the Leased Premises, during the term of this Lease or any
occupancy hereunder.
 
Lessee, as a material part of the consideration to be rendered to Lessor, hereby
waives all claims against Lessor for damages to goods, wares and merchandise in,
upon or about said Leased Premises and for injuries to Lessee, his agents, or
third persons in or about said Leased Premises from any cause arising at any
time.
 
16.           Insurance: Lessee shall secure and maintain at its own expense
during the term of this lease comprehensive public liability insurance with
combined single limit coverage of One Million Dollars ($1,000,000.00). The
coverage of Lessee’s liability insurance shall be primary and in addition to any
carried by Lessor. Said insurance shall be in a company or companies qualified
to do business in the State of California and satisfactory to Lessor and shall
designate Lessor as an additional named insured thereunder and shall provide for
ten (10) days notice to Lessor prior to cancellation or termination thereof.
Lessee shall furnish evidence satisfactory to Lessor that such insurance has
been obtained and that the premiums have been paid as required.
 
17.           Waiver of Subrogation: The parties hereto release each other, and
their respective agents, employees, and contractors, from any claims for injury
to any persons or damage to property that are caused by or result from risks
insured against under any insurance policies carried by the parties and in force
at the time of such damage, but only to the extent such claims are covered by
such insurance. This release shall be in effect only so long as the applicable
insurance policies contain a clause to the effect that this release shall not
affect the right of the insured to recover under such policies. Each party shall
cause each insurance policy obtained by it to provide that the insurance company
waives all rights of recovery by way of subrogation against either party in
connection with any damage covered by such policy so long as such waiver is
available without unreasonable additional cost.
 
18.           Default: In the event of any default by Lessee, Lessor shall have
the following remedies, in addition to all other rights and remedies provided by
any law or otherwise provided in this Lease, to which Lessor may resort
cumulatively, or in the alternative:
 
A.           Lessor may, at Lessor’s election, keep this Lease in effect and
enforce by an action at law or in equity all of its rights and remedies under
the Lease, including (i) the right to recover the rent and other sums as they
become due by appropriate legal action, (ii) the right to make payments required
of Lessee or perform Lessee’s obligations and be reimbursed by Lessee for the
cost thereof with interest at twelve percent (12%) per annum from the date the
sum is paid by Lessor until Lessor is reimbursed by Lessee, and (iii) the
remedies of injunctive relief and specific performance to compel Lessee to
perform its obligations under this Lease.
 
B.           Lessor may, at Lessor’s election, terminate this Lease by giving
Lessee written notice of termination, in which event this Lease shall terminate
on the date set forth for termination in such notice. Any termination under this
subparagraph shall not relieve Lessee from its obligation to pay any sums then
due Lessor or from any claim against Lessor for damages or Monthly Rent. In no
event shall any one or more of the following actions by Lessor, in the absence
of a written election by Lessor to terminate this Lease, constitute a
termination of this Lease:
 
(1)           Appointment of a receiver or keeper in order to protect Lessor’s
interest hereunder;
 
(2)           Consent to any subletting of the Leased Premises or assignment of
this Lease by Lessee, whether pursuant to the provisions hereof or otherwise; or
 
(3)           Any other action by Lessor or Lessor’s agents intended to mitigate
the adverse effects of any breach of this Lease by Lessee, including without
limitation any action taken to maintain and preserve the Leased Premises or any
action taken to relet the Leased Premises or any portions thereof, for the
account of Lessee and in the name of Lessee.
 
C.           In the event Lessee breaches this Lease and abandons the Leased
Premises, the Lease shall not terminate unless Lessor gives Lessee written
notice of its election to so terminate this Lease. No act by or on behalf of
Lessor intended to mitigate the adverse effect of such breach, including those
described by subparagraphs B(l), (2) and (3) immediately preceding, shall
constitute a termination of Lessee’s right to possession unless Lessor gives
Lessee written notice of termination. Should Lessor not terminate this Lease by
giving Lessee written notice, Lessor may enforce all its rights and remedies
under this Lease, including the right to recover the rent as it becomes due
under the Lease as provided in California Civil Code Section 1951.4, as in
effect on the effective date of this Lease.
 
D.           In the event Lessor terminates this Lease, Lessor shall be
entitled, at Lessor’s election, to damages in an amount as set forth in
California Civil Code Section 1951.2 as in effect on the effective date of this
Lease. For purposes of computing damages pursuant to said Section 1951.2, (i)
twelve percent (12%) interest per annum shall be used where permitted, and (ii)
rent due under this Lease shall be prorated on a monthly basis where necessary
to compute such damages. Such damages shall include without limitation:
 
(1)           The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Lessee proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and
 
(2)           Any other amount necessary to compensate Lessor for all detriment
proximately caused by Lessee’s failure to perform Lessee’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including, without limitation, the following:
 
(i) expenses for cleaning, repairing or restoring the Leased Premises; (ii)
expenses for altering, remodeling or otherwise improving the Leased Premises for
the purpose of reletting, including installation of leasehold improvements
(whether such installation be funded by a reduction of rent, direct payment or
allowance to a new tenant, or otherwise); (iii) broker’s fees, advertising costs
and other expenses of reletting the Leased Premises; (iv) costs of carrying the
Leased Premises, such as taxes, insurance premiums, utilities, and security
precautions; (v) expenses in retaking possession of the Leased Premises; and
(vi) attorneys’ fees and court costs incurred by Lessor in retaking possession
of the Leased Premises and in re-leasing the Leased Premises or otherwise
incurred as a result of Lessee’s default.
 
E.           Nothing in this paragraph shall limit Lessor’s right to
indemnification from Lessee as provided in paragraph 15.
 
In the event Lessor fails to perform any of its obligations under this Lease and
fails to cure such default within thirty (30) days after written notice from
Lessee specifying the nature of such default where such default could reasonably
be cured within said thirty (30) day period, or fails to commence such cure
within said thirty (30) day period and thereafter continuously with due
diligence prosecute such cure to completion where such default could not
reasonably be cured within said thirty (3.0) day period, then Lessee shall have
the following remedies only:
 
A.            Lessee may proceed in equity or at law to compel Lessor to perform
its obligations and/or to recover damages proximately caused by such failure to
perform (except to the extent Lessee has waived its right to damages result­ing
from injury to person or damage to property as provided herein).
 
B.            Lessee, at its option, may cure any default of Lessor at Lessor’s
cost. If Lessee at any time by reason of Lessor’s default reasonably pays any
sum or does any act that requires the payment of any sum, the sum paid by Lessee
shall be immediately due from Lessor to Lessee at the time the sum is paid, and
shall bear interest at twelve percent (12%) per annum from the date the sum is
paid by Lessee until Lessee is reimbursed by Lessor.
 
C.            Lessee waives the provisions of Sections 1932(1), 1941 and 1942 of
the California Civil Code and/or any similar or successor law regarding Lessee’s
right to terminate this Lease or to make repairs and deduct the expenses of such
repairs from the rent due under the Lease. Lessee hereby waives any right of
redemption or relief from forfeiture under the laws of the State of California,
or under any other present or future law, in the event Lessee is evicted or
Lessor takes possession of the Leased Premises by reason of any default by
Lessee.
 
19.           Attorneys’ Fees Provision: Should either party commence any legal
action or proceeding against the other based on this lease, the prevailing party
shall be entitled to a reasonable amount for attorneys’ fees.
 
20.           Destruction: In the event of a total or partial destruction of the
Leased Premises during the term of this Lease from any cause actually covered by
insurance then in full force and effect, Lessee immediately shall give written
notice thereof to Lessor and Lessor shall to the extent of said insurance
proceeds forthwith repair the same, provided such repairs can be made within one
hundred twenty (120) days after such destruction, but such partial destruction
shall in no way annul or void this Lease. If such repairs are not so insured or
cannot be made within one hundred twenty (120) days from the date of such
destruction, this Lease may be terminated at the option of either party upon
fifteen (15) days written notice to the other party. Lessee and Lessor waive the
provisions of Sections 1932(2) and 1933(4) of the California Civil Code.
 
21.           Condemnation:
 
A.            If any part of the Leased Premises be condemned for a public or
quasi-public use by right of eminent domain, with out without litigation, or
transferred by agreement in connection with such public or quasi-public uses,
this Lease, as to the part so taken, shall terminate as of the date title shall
vest in the condemnor, and the rent payable hereunder shall be adjusted so that
Lessee shall be required to pay for the remainder of the term only such portion
of such rent as the value of the Leased Premises remaining after condemnation
bears to the value of the entire premises at the date of condemnation; but in
either such event Lessor shall have the option to terminate this Lease as of the
date when title to the part so condemned vests in the condemnor.

 
 

--------------------------------------------------------------------------------

 
 
B.            In the event so much of the Leased Premises is taken that the
remainder is not suitable for the purpose for which said premises were leased,
this Lease shall terminate as of the date of such taking.
 
C.            All compensation awarded upon such condemnation or taking shall
belong and be paid to Lessor and Lessee shall have no claim thereto, and Lessee
hereby irrevocably assigns and transfers to Lessor any right to compensation or
damages to which Lessee may become entitled during the term hereof by reason of
the condemnation of all or a part of the Leased Premises; provided, Lessee shall
receive any portion of such award specifically allocated to Lessee’s trade
fixtures or moving expenses.
 
22.           Holding Over: Any holding over after the expira­tion of the term
of this Lease by Lessee with the consent of Lessor shall be deemed to be a
tenancy from month to month and except for the term thereof shall be on the same
terms and conditions specified herein, so far as are applicable.
 
23.           Sale of Premises: In the event of a sale or conveyance by Lessor
of Lessor’s interest in the Leased Premises, Lessor shall be released from any
future liability under this Lease, with the successor in interest to Lessor to
be solely liable to Lessee.
 
24.           Subordination and Estoppel Certificate: This Lease is and shall be
subordinate to any mortgage, deed of trust or other instrument of security which
have been or shall be placed on the land and building or land or building of
which the Leased Premises form a part, and such subordination is hereby made
effective without any further act by Lessee. Lessee agrees that at any time or
from time to time upon request by Lessor to execute and deliver any instruments,
releases or other documents that may be required in connec­tion with subjecting
and subordinating this Lease to the lien of said mortgage, deed of trust or
other instrument of security. Lessee hereby appoints Lessor as Lessee’s attorney
in fact, irrevocably, to execute and deliver any such instruments. Lessee shall
execute, acknowledge and deliver to Lessor, at any time within ten (10) days
after request by Lessor, a statement in writing certifying, if such be the case,
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that this Lease is in full force and effect as modified),
the date of com­mencement of the Lease, the date on which the rent has been
paid, and such other information as Lessor shall reasonably request. Such
statement by Lessee shall be used by Lessor for delivery to and reliance upon by
prospective purchasers and lenders whose security consists of liens upon the
building and the real property of which the Leased Premises are a part.
 
25.           Notice: All notices or demands of any kind re­quired or desired to
be given by Lessor or Lessee hereunder shall be in writing and shall be deemed
delivered forty-eight (48) hours after depositing the notice or demand in the
United States mail, postage prepaid, addressed to Lessee at the address of the
Leased Premises, whether or not Lessee has departed therefrom, abandoned or
vacated the Leased Premises, and as to Lessor at 335-B Turtle Creek Court, San
Jose, California 94125, or as Lessor shall designate in writing.
 
26.           Waiver: No covenant, term or condition or breach thereof shall be
deemed waived, except by written consent of Lessor, and any waiver or the breach
of any covenant, term or condition shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other covenant, term or
condition. Acceptance of all or any portion of rent at any time shall not be
deemed to be a waiver of any covenant, term or condition except as to the rent
payment accepted.
 
27.           CPI: The term “CPI” shall mean the Consumer Price Index, All Urban
Consumers, Subgroup “All Items”, San Francisco-Oakland Metropolitan Area (1967 =
100), now being published bi-monthly by the United States Department of Labor,
Bureau of Labor Statistics. If the CPI is changed so that the base year is
altered from that used as of the effective date of this Lease, then the CPI
shall be converted in accordance with the conversion factor published by the
United States Department of Labor, Bureau of Labor Statistics, to obtain the
same result that would have been obtained had the base year not been changed. If
no conversion factor is available, or if the CPI is otherwise changed, revised
or discontinued for any reason, there shall be substituted in lieu thereof and
the term “CPI” shall thereafter refer to the most nearly comparable official
price index of the United States Govern­ment in order to obtain substantially
the same result for any adjustment required by this Lease as would have been
obtained had the original CPI not been discontinued, revised or changed.

--
 
 

--------------------------------------------------------------------------------

 

 
28.           Miscellaneous:
 
A.           All the agreements herein contained upon the part of Lessee,
whether technically covenants or conditions, shall be deemed conditions for the
purpose hereof, conferring upon Lessor, in the event of breach of any of said
agreements, the right to terminate this Lease.
 
B.           The captions of the paragraphs contained in this Lease are for
convenience only and shall not be deemed in resolving any question of
interpretation or construction of any paragraph of this Lease to be relevant.
 
C.           All of the terms, covenants and conditions of this Lease shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors and administrators, successors and assigns, except that nothing in
this provision shall be deemed to permit any assignment, subletting or use of
the Leased Premises other than as provided for herein.
 
D.           This Lease shall be governed and interpreted solely by the laws of
the State of California then in force.
 
E.           Each number, singular or plural, as used in this Lease shall
include all numbers, and each gender shall be deemed to include all genders.
 
F.           Time is of the essence of this Lease and each and every provision
hereof, except as to the conditions relating to the delivery of possession of
the premises to Lessee.
 
G.           All the terms, covenants and conditions contained in this Lease to
be performed by Lessee, if Lessee shall consist of more than one person or
organization, shall be deemed to be joint and several, and all rights and
remedies granted to Lessor or given to Lessor by law shall be cumulative and
non-exclusive of any other remedy.
 
IN WITNESS WHEREOF, the parties hereto have hereunto subscribed their names the
day and date hereinbelow written.

               
LESSOR:
             
B.S. ENTERPRISES, a California
     
general partnership
Dated:
7/1, 1987
 
By:
 
       
DONALD G. BURNS, General Partner




--
 
 

--------------------------------------------------------------------------------

 

 
ADDENDUM “C” TO LEASE DATED JULY 1, 1987 BY AND BETWEEN B.S. ENTERPRISES, aka
Donald G. Burns and Charlene Burns Trustees of the Burns 1991 Revocable Trust
dated 6/25/91, hereinafter referred to as “LESSOR” and DATA CIRCUIT SYSTEMS,
INC. (hereinafter referred to as “LESSEE”).
 
IN ACCORDANCE with the terms of the original lease described above, paragraph 4,
“Option to Renew”, Lessor hereby grants to Lessee the 2nd Option Period of 5
years. The terms and conditions of the original Lease shall remain the same
except as follows:
 
 
2.
Rental. The rental amount for the 2nd Option Period of 5 years shall be
$10,500.00 U.S. Dollars plus any additional rents/reimbursements required in the
original lease agreement.

 
 
3.
Term. The term of the 1st Option Period shall commence on July 1, 1997 and end
June 30, 2002.

 
 
4.
Option to Renew: As this Addendum grants the 2nd of the 4 additional five-year
terms specified in the first sentence of paragraph 4, the balance remaining
available is 2 additional 5-year terms. No new Option Periods have been granted.

 
Lessee shall adhere to procedure for Option Notice to Lessor as specified in the
original lease, paragraph 4.
 
IN WITNESS WHEREOF, the parties hereto have hereunto subscribed their names the
day and date herein below written.

       
AGREED:
 
LESSOR:
 
Date: 7/1 , 1997
 
/s/ Donald G. Burns
     
Donald G. Burns
     
/s/ Charlene Burns
     
Charlene Burns
             
LESSEE:
 
Date: 7/1 , 1997
 
/s/ Paul Zebg II
     
Paul Zebb II, President
     
Data Circuit Systems, Inc.
 



Dated: 7/1, 1987
 
By:
/s/Charlene Burns
     
CHARLENE BURNS, General
     
Partner
       
Dated: 7-1, 1987
 
By:
/s/ Dean C. Schoborg
     
DEAN C. SCHOBORG
     
General Partner
       
Dated: 7-1, 1987
 
By:
/s/ Beverly J. Schoborg
     
BEVERLY J. SCHOBORG
     
General Partner
           
LESSEE:
         
DATA CIRCUIT SYSTEMS, INC.,
   
a California Corporation
       
Dated: 7-1, 1987
 
By:
/s/ Dean C. Schoborg
     
President
       
Dated: 7-1, 1987
 
By:
/s/ Donald G. Burns
     
Secretary

 


 

--
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 
DESCRIPTION OF LEASED PREMISES:
 
The real property situated in the City of San Jose, County of Santa Clara, State
of California, described as follows:
 
Parcel 2, as shown on Parcel Map filed December 19, 1986 in Book 569 of Maps, at
page(s) 9, Santa Clara County Records.
 



--
 
 

--------------------------------------------------------------------------------

 



 
[EXECUTION COPY]
 
REAL PROPERTY LEASE AMENDMENT
 
THIS REAL PROPERTY LEASE AMENDMENT (“Lease Amendment”) by and between B. S.
ENTERPRISES, a California general partnership (“Lessor”), and DATA CIRCUIT
SYSTEMS, INC., a California corporation (“Lessee”) is effective as of June 23,
2000 and is entered into in contemplation of the following facts:
 
 
A.
Lessor owns that certain real property commonly known as 335 Turtle Creek Court,
San Jose, California (“Leased Premises”), including 335-A, 335-B, 335-C and
335-D.

 
 
B.
Lessor has been leasing the Leased Premises to Lessee under the terms of a Lease
entered into by and between Lessor and Lessee effective July 1, 1987, as amended
by Addendum C dated June 30, 1997, and as extended through June 30, 2002 (as
amended and extended, “Original Lease”).

 
 
C.
Effective as of the date hereof, and contingent on Lessor and Lessee entering
into this Lease Amendment, the shareholders of Lessee are selling all of their
shares in Lessee pursuant to the Stock Purchase Agreement, dated as of May 18,
2000 (“Stock Purchase Agreement”), by and among Donald G. Burns and Charlene
Burns (“Sellers”), Data Circuit Holdings, Inc., a Delaware corporation
(“Buyer”), and Lessee.

 
 
D.
The execution and delivery of this Lease Amendment by Lessor, which is a
partnership of Sellers, and Lessee is a condition to Buyer and Sellers closing
under the Stock Purchase Agreement.

 
WHEREFORE, in consideration of the covenants and conditions contained herein.
Lessor and Lessee agree as follows:
 
1.           Regardless of whether consent is required under the Lease, Lessor
hereby consents to the acquisition of all of the shares of Lessee by Buyer.
 
2.           Regardless of whether consent is required under the Lease. Lessor
consents to the assignment, pledge or other use of this Lease as partial
collateral for the financing provided to Buyer by Bank of America Commercial
Finance Corporation (“B of A”) as more particularly set forth in the commitment
letter dated May 19, 2000 from B of A to Saugatuck Capital Company, L.P.

 
 

--------------------------------------------------------------------------------

 



 
3.           The parties hereto acknowledge and agree that, as of the date
hereof: (a) the Original Lease, as described above and as amended by this
Lease Amendment (collectively referred to hereinafter as “the Lease”) constitute
the only lease of the Leased Premises, and (b) the Lease is the only agreement
of any kind between Lessee and Lessor or Lessee and any Seller relating to the
Leased Premises (other than the Stock Purchase Agreement and documents entered
into in connection therewith).
 
I.           Paragraph 2 of the Original Lease is amended to read in its
entirety:
 
“2.           Base Rent. Lessee shall pay to Lessor without deduction, set off,
prior notice or demand, as base rent, in advance on the first day of each month
during the term hereof the sum of Ten Thousand Five Hundred Dollars ($10,500.00)
per month.”
 
II.           Paragraph 3 of the Original Lease is amended to read in its
entirety:
 
“3.           Term. The initial term of this Lease shall be for a period of just
over two full years commencing on June 23, 2000 (the “Effective Date”) (but with
the first base rent payment due hereunder being due on July 1, 2000) and ending
on the thirtieth day of June, 2002. References herein to the term of this Lease
shall be deemed to include the initial term, together with any renewals,
extensions, or holding over thereof, Lessor hereby releases Lessee from all
claims or liabilities which arose or may arise under this Lease for any period
prior to the Effective Date (except monthly payments by Lessee to Lessor
reimbursing Lessor for taxes and sewer charges for the current year), it being
understood that this Lease will henceforth be deemed to have commenced on the
Effective Date.”
 
III.           Paragraph 4 of the Original Lease is amended to read in its
entirety:
 
“4.           Options to Extend. Lessee shall have the option to extend the term
of this Lease for a total of four additional periods following expiration of the
initial term as provided in paragraph 3 above and as further described in this
paragraph 4. Lessee shall exercise its option by giving written notice of
exercise of the option (the “Option Notice”) to Lessor at least six months and
not more than 12 months before the expiration of the initial term. With respect
to any further extension, Lessee shall give the Option Notice to Lessor at least
six months before the expiration of the prior extension period. Notwithstanding
the foregoing, if a Lessee event of default exists under this Lease on the date
of giving the Option Notice, the Option Notice shall be totally ineffective, or
if a Lessee event of default exists on the date the extension period is to
commence, the extension period shall not commence, and this Lease shall expire
at the end of the initial terms or the previous extension period, as the
case may be.
 
4.1           The lengths of the option periods are as follows: the first two
option periods shall be five years each; the third and fourth option periods
shall be three years each.
 
4.2           The monthly rent for the option periods shall be as follows:
 
4.2.1           The first five-year option period will begin July 1, 2002 at the
base rental rate of Thirteen Thousand Five Hundred Dollars ($13,500.00) per
month;
 
4.2.2           The second five-year option period, beginning July 1, 2007, will
increase the then current base rent by multiplying the then current base rent by
a factor equal to the increase from July 1, 2002 to June 30, 2007 in the
Consumer Price Index, Bureau of Labor Statistics, “All Urban Consumers” - “All
Items”, as published by the United States Department of Labor for San
Francisco-Oakland-San Jose (1982-1984 -100) (the “Index”); provided, however,
that such factor shall be no less than ten percent (10%) and no more than thirty
percent (30%). If for any reason the Index is not available, the said Consumer
Price Index for the United States shall be used, and if neither of the Consumer
Price Indices is available, then a comparable index shall be used.
 
4.2.3           The base rent during the third option period, commencing July 1,
2012, shall be ten percent (10%) below the then market rate for similar
commercial space in the San Jose region; provided, however, that it shall not be
lower than the base rent during the prior option period.
 
4.2.4           The base rent during the fourth option period, beginning July 1,
2015, will increase over the then current rent by a factor equal to the increase
from July 1, 2012 to June 30, 2015 in the Index; provided, however, that such
factor shall be no less than six percent (6%) and no more than eighteen percent
(18%). If for any reason the Index is not available, the said Consumer Price
Index for the United States shall be used, and if neither of the Consumer Price
Indices is available, then a comparable index shall be used.”

--
 
 

--------------------------------------------------------------------------------

 

 
IV.           Paragraph 8 of the Original Lease is amended to read in its
entirety:
 
“8.           Public Liability and Property Damage Insurance.
 
8.1           Lessee, at its expense, shall procure from companies having an
A.M. Best rating of at least B++ and an A.M. Best number rating of not less than
7, and maintain at all times during the term of this Lease, a policy or policies
of: (a) comprehensive public liability and property damage insurance, insuring
Lessee, and showing Lessor as an additional insured as its interests may appear,
against all claims for personal injury, including death, and property damage,
with not less than Two Million Dollars ($2,000,000.00) combined single limit for
both bodily injury and property damage occurring in, on or about the Leased
Premises, with business interruption coverage; and (b) workers” compensation
insurance in compliance with applicable state law. Such policy or policies of
insurance shall contain a provision requiring not less than thirty (30) days’
prior written notice to Lessor and any mortgagee of Lessor in the event of
cancellation of material modification of the terms and conditions thereof, and
shall name Lessor as an additional insured. Such insurance may be provided under
a blanket policy. In addition to the foregoing, Lessee shall maintain insurance
against such other perils and in such amounts as Lessor may from time to time
reasonably require.
 
8.2           All Risk Insurance. Lessor, at its expense, shall procure from
companies having an A.M. Best rating of at least B++ and an A.M. Best number
rating of not less than 7, and maintain at all times during the term of this
Lease, a policy or policies of: (a) comprehensive public liability and property
damage insurance, insuring Lessor against all claims for personal injury,
including death, and property damage, and (b) All Risk Insurance on the
improvements and on the Leased Premises in such amounts and with such
deductibles as Lessor shall reasonably determine. Lessee shall pay to Lessor, as
additional rent, the cost of all premiums for such insurance and any
“deductible” amount not exceeding five thousand dollars ($5,000) per occurrence
paid by Lessor that is excluded from coverage of such insurance. Lessor shall
not in any way or manner insure any property of Lessee in the Leased Premises.
 
8.3           Indemnification. Lessee shall indemnify, defend and hold harmless
each of Lessor and its officers and directors (the “Lessor Indemnified Parties”)
from and against any and all loss (including, without limitation, reasonable
attorneys’ fees) and against all claims, actions, damages, liability and
expenses in connection with loss of life, bodily and personal injury or damage
to the real property or the Leased Premises arising from any occurrence in, upon
or at the real property or the Leased Premises or any part thereof, or
occasioned wholly or in part by any act or omission of Lessee, its agents,
contractors, employees, servants, licensees, concessionaires or invitees, or by
anyone permitted to be on the real property or the Leased Premises by Lessee,
except any arising or occasioned wholly or in part by an act or omission of
Lessor, its agents, contractors, employees, servants, licensees, concessionaires
or invitees, or by anyone permitted to be on the real property or the Leased
Premises by Lessor. Lessor shall indemnify, defend and hold harmless each of
Lessee and its officers and directors (the “Lessee Indemnified Parties”) from
and against any and all loss (including, without limitation, reasonable
attorneys’ fees) and against all claims, actions, damages, liability and
expenses in connection with loss of life, bodily and personal injury or damage
to the real property or the Leased Premises arising from or occasioned wholly or
in part by any act or omission of the Lessor, its agents, contractors,
employees, servants, licensees, concessionaires or invitees, or by anyone
permitted to be on the real property or the Leased Premises by Lessor. Lessee
assumes all risks of and the Lessor Indemnified Parties shall not be liable for
injury to person or damage to property resulting from the condition of the
Leased Premises, except any conditions which Lessor is obligated to repair or
remedy under this Lease. Lessee agrees, at all times, to defend, indemnify and
hold harmless each of the Lessor Indemnified Parties against all actions,
claims, demands, costs, damages or expenses of any kind (including, without
limitation, reasonable attorneys’ fees) which may be brought or made against or
which any Lessor Indemnified Party may pay or incur by reason of Lessee’s
occupancy of the Leased Premises or its negligent performance of or failure to
perform any of its obligations under this Lease. Lessor agrees, at all times, to
defend, indemnify and hold harmless each of the Lessee Indemnified Parties
against all actions, claims, demands, costs, damages or expenses of any kind
(including, without limitation, reasonable attorneys’ fees) which may be brought
or made against or which any Lessee Indemnified Party may pay or incur by reason
of Lessor’s occupancy of the Leased Premises or its negligent performance of or
failure to perform any of its obligations under this Lease. In case any Lessor
Indemnified Party shall, without fault on its part, be made a party to any
litigation commenced by or against Lessee, then Lessee shall defend, indemnify,
defend and hold harmless the same and shall pay all costs, expenses and
reasonable attorneys’ fees incurred by or on behalf of the same in connection
with such litigation. This provision shall survive expiration or other
termination of this Lease. In case any Lessee Indemnified Party shall, without
fault on its part, be made a party to any litigation commenced by or against
Lessor, then Lessor shall defend, indemnity, defend and hold harmless the same
and shall pay all costs, expenses and reasonable attorneys’ fees incurred by or
on behalf of the same in connection with such litigation. This provision shall
survive expiration or other termination of this Lease.
 
8.4           Waiver of Subrogation. Lessor and Lessee each agree that neither
Lessor nor Lessee (nor their successors and assigns) shall have any claim
against the other for any loss, damage or injury which is covered by insurance
carried by either party and for which recovery from such insurer is made,
notwithstanding the negligence of either party in causing the loss. This release
shall be valid only if the insurance policy in question expressly permits waiver
of subrogation or if the insurer agrees in writing that such waiver of
subrogation will not affect coverage under said policy. Each party agrees to use
its best efforts to obtain such an agreement from its insurer, if the policy
does not expressly permit a waiver of subrogation and if such a waiver is
available at a reasonable and nominal cost. If the obtaining party considers the
cost for such an agreement to be unreasonable or beyond a nominal fee, the
obtaining party may notify the benefited party of such cost and the benefitted
party may opt to pay the fee or forego such an agreement.
 
8.5           Evidence of Insurance. Each party shall provide the other with
copies or other evidence of all policies of insurance required of such party
under tills Paragraph 8 prior to commencement of the term of this Lease.”
 
V.           Paragraph 9 of the Original Lease is amended to read in its
entirety:
 
“9.           Repairs and Maintenance. Except in the case of damage to or
destruction of the Leased Premises from any cause covered by insurance, in which
the provisions of Paragraph 20 shall control, the parties shall have the
following obligations and responsibilities with respect to the repair and
maintenance of the Leased Premises:
 
9.1           Lessee shall at all times during the term of this Lease, at its
sole cost and expense (except as otherwise provided below), provide regular
janitorial service to the Leased Premises, and keep and maintain the Leased
Premises in good order, condition and repair, except for: (a) ordinary wear and
tear, (b) damage due to fire, earthquake, act of god or the elements (which it
shall be the responsibility of Lessor to repair), (c) damage to or destruction
of the Leased Premises from any cause covered by insurance, in which the
provisions of Paragraph 20 shall control, (d) replacements of or major repairs
to building systems during or after the last 6 months of the then current Lease
term, and (e) Major Repairs (as defined in paragraph 9.2 below). For this
purpose, the Leased Premises shall include, without limitation: (i) all its
interior and exterior walls, floors, ceilings and roof, (ii) all its windows,
doors and skylights, (iii) all its electrical wiring, conduits, connectors and
fixtures, (iv) all its plumbing and bathroom fixtures. (v) all its heating,
ventilation and air conditioning equipment including without limitation any
rooftop compressors, and (vi) all its exterior improvements, including, without
limitation, any parking lots and driveways. Lessee shall, at its sole cost and
expense, repair all damage to the Leased Premises, except ordinary wear and
tear, caused exclusively by the activities of Lessee, its employees, invitees or
contractors on and after the Effective Date, and, if Lessee fails to repair such
damage. Lessor may, at its election and without waiving, any other remedy it may
otherwise have under this Lease or at law or equity, perform such maintenance or
make such repairs as are required of Lessee hereunder, and charge the Lessee, as
additional rent the reasonable costs incurred by Lessor for the same. Lessee
agrees upon the expiration of the term of this Lease or sooner termination to
surrender the Leased Premises in the same condition as on the Effective Date,
except for ordinary wear and tear, damage due to fire, earthquake, act of god or
the elements, and other destructions, condemnations, damages or conditions which
it is not obligated under this Lease to repair.
 
9.2           Lessor shall pay 100% of the replacement of, or major repairs
(other than to repair damage caused by Lessee) to, the roof, exterior walls,
floors, and structural elements of or on the Leased Premises (“Major Repairs”).
In addition:
 
9.2.1           Either party shall notify the other party in writing if it
believes that Major Repairs are necessary. Within thirty (30) days of such
notification, the notified party shall respond to the notifying party that it
either agrees or disagrees that the proposed Major Repairs are necessary. If the
parties agree that Major Repairs are necessary. Lessor shall select a licensed
contractor to perform the work and shall confirm in writing that it agrees to
the terms of the contract for the work and that it agrees to cover all cost of
the contract in accordance with this paragraph 9.2.
 
9.2.2           If within thirty (30) days from the date of notification set
forth in section 9.2.1 above, the parties fail to agree about the need for the
proposed Major Repairs or about the licensed contractor to perform the work,
they shall submit the dispute to binding arbitration under the California
Arbitration Act, Sections 1280-1294.2 of the California Code of Civil Procedure,
as amended, and the Commercial Arbitration Rules of the American Arbitration
Association.
 
9.3           Lessor shall not be liable for any cost incurred by the
interruption of Lessee’s operations as a result of any repair, maintenance or
Major Repairs carried out on the Leased Premises, provided, the Leased Premises
and related building systems were in good working order on the Effective Date
and provided the Lessor has used reasonable efforts to minimize any
interruptions to Lessee’s business caused by such repair, maintenance or Major
Repairs.
 
9.4           for purposes of this paragraph 9, “ordinary wear and tear” shall
mean wear and tear ordinary for general industrial use of the Leased Premises,
expressly excluding any wear and tear that is unique to the nature of Lessee’s
business on the Leased Premises.”
 
VI.           Paragraph 10 of the Original Lease is amended to add at the end:
 
“10.1           Hazardous Materials. Lessee shall comply in all material
respects with all federal, state, and local laws and regulations with respect to
the use of any chemical, hazardous material, or other substance on the Leased
Premises, including, without limitation, laws that (a) govern the treatment and
storage of hazardous and toxic materials and waste on and from the Leased
Premises, or (b) regulate the use and condition of waste water produced by
Lessee on the Leased Premises.
 
10.1.1           As used in this Lease, the following terms have the following
definitions:
 
A.           The term “Environmental Laws” means any federal, state, or local
law, statute, ordinance, or regulation pertaining to protection of the
environment or of human health or employee health and safety, including any
pertaining to environmental conditions on, under, or about the Leased Premises,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (“CERCLA”) as amended, 42 U.S.C.
Sections 9601 et seq., and the Resource Conservation and Recovery Act of 1976
(“RCRA”), 42 U.S.C. Sections 6901 et seq.
 
B.           The term “Hazardous Substance” includes without limitation:
 
(1)           Those substances included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” or “solid waste” in
CERCLA, RCRA, and the Hazardous Materials Transportation Act, 49 U.S.C. Sections
1801 et seq., and in regulations promulgated pursuant to said laws;
 
(2)           Those substances defined as “hazardous wastes” in Sections 25117
of the California Health & Safety Code, or as “hazardous substances” in Section
25316 of the California Health & Safety Code and in the regulations promulgated
pursuant to said laws;
 
(3)           Those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);
 
(4)           Such other substances, materials, and wastes which are or become
regulated under any Environmental Law; and
 
(5)           Any material, waste, or substance which is classified as any of
the following: (a) petroleum; (b) asbestos; (c) polychlorinated biphenyls; (d)
designated as a “hazardous substance” pursuant to Section 311 of the Clean Water
Act, 33 U.S.C. Sections 1251 et seq. (33 U.S.C. Sections 1321) or listed
pursuant to Section 307 of the Clean Water Act (33 U.S.C. Section 1317); (e)
flammable explosives; or (f) radioactive materials.
 
C.           The term “Remedial Work” shall have the definition set forth in
Paragraph 10.6 of this Lease.
 
10.2           Each of Lessee and Lessor agrees and covenants to comply in all
material respects with all Environmental Laws with respect to the use,
generation, manufacture, production, storage, release, discharge, or disposal of
Hazardous Substances on, under or about the Lessed Premises or transportation to
or from the Leased Premises of any Hazardous Substance.
 
10.3           Each party shall give the other prompt written notice of any of
the following of which it has actual knowledge:
 
A.           Any proceeding or inquiry by any governmental authority (including,
without limitation, the California State Department of Health Services) with
respect to the presence of any Hazardous Substance on the Leased Premises or the
migration thereof from or to other property.
 
B.           All claims made or threatened by any third party against either
party or the Leased Premises relating to any loss or injury resulting from any
Hazardous Substance.
 
C.      Its discovery of any occurrence or condition on the Leased Premises or
on any real property adjoining or in the vioinity of the Leased Premises that
could cause the Leased Premises or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability, or use of the Leased
Premises under any Environmental Law.
 
D.      Its discovery of any occurrence or condition on the Leased Premises or
on any real property adjoining or in the vicinity of the Leased Premises that
could cause the Leased Premises or any part thereof to be classified as
“border-zone property” under the provisions of California Health and Safety Code
Sections 25220 et seq. or any regulation adopted in accordance therewith, or to
be otherwise subject to any restrictions on the ownership, occupancy,
transferability, or use of the Leased Premises under any Environmental Law.
 
10.4           Each party shall have the right to join and participate in, as a
party if it so elects, any legal proceedings or actions initiated in connection
with any Environmental Law under or relating to which it might be liable.
 
10.5           (A) Lessee shall indemnify, defend and hold harmless Lessor, its
successors, and assigns from and against any and all loss, damage, cost,
expense, claim, fee, or liability (including reasonable attorneys’ fees and
costs) directly or indirectly arising out of or attributable to the use,
generation, manufacture, production, storage, release, threatened release,
discharge, or disposal by or on behalf of Lessee on or after the Effective Date
of a Hazardous Substance on, under, or about the Leased Premises including,
without limitation, all foreseeable consequential damages, such as the costs of
any required or necessary repair, cleanup, or detoxification of the Leased
Premises and the preparation and implementation of any required or necessary
closure, remedial, or other plans; provided, however, that this indemnity
expressly excludes any loss, damage, cost, expense, claim, fee, liability,
condition or state of facts for which Buyer is indemnified by Sellers or Sellers
are otherwise responsible under the Stock Purchase Agreement (regardless
of whether any such indemnification or responsibility under the Stock Purchase
Agreement is subject to any floor, cap, basket, threshold, materiality standard
or qualifier, expiration date, statute of limitations, or other limitation of
any kind).
 
(B)           Lessor shall indemnify, defend and hold harmless Lessee, its
successors, and assigns from and against any and all loss, damage, cost,
expense, claim, fee, or liability (including reasonable attorneys’ fees and
costs) directly or indirectly arising out of or attributable to the use,
generation, manufacture, production, storage, release, threatened release,
discharge, or disposal by or on behalf of Lessor prior to, on or after the
Effective Date, of a Hazardous Substance on, under, or about the Leased Premises
including, without limitation, all foreseeable consequential damages, such as
the costs of any required or necessary repair, cleanup, or detoxification of the
Leased Premises and the preparation and implementation of any required or
necessary closure, remedial, or other plans.

--
 
 

--------------------------------------------------------------------------------

 

 
10.6           In the event that any investigation, monitoring, containment,
cleanup, removal, restoration, or other remedial work of any kind or nature (the
“Remedial Work”) is reasonably necessary or desirable under any applicable
local, state, or federal law or regulation, any judicial order, or by order of
any governmental entity or person because of, or in connection with, any breach
by Lessee or Lessor of its obligations under Paragraph 10.2 of this Lease that
results in the presence or release of a Hazardous Substance in or into the air,
soil, groundwater, surface water, or soil vapor at, on, about, under or within
the Leased Premises (or any portion thereof), the breaching party shall within
thirty (30) days after written demand for performance thereof by the other party
(or such shorter period of time as may be required under any applicable law,
regulation, order, or agreement), commence to perform, or cause to be commenced,
and thereafter diligently prosecuted to completion, all such Remedial Work. All
Remedial Work shall be performed by one or more contractors, approved in advance
in writing by the other party, and under the supervision of a consulting
engineer approved in advance in writing by the other party, neither of such
approvals to be unreasonably withheld or delayed. All costs and expenses of such
Remedial Work shall be paid by the breaching party including, without
limitation, the charges of such contractor(s) and/or the consulting engineer,
and the reasonable fees and costs of the attorneys for the other party incurred
in connection with monitoring or reviewing such Remedial Work. In the event the
breaching party shall without reasonable cause fail to timely commence, or cause
to be commenced, or fall to diligently prosecure to completion, such Remedial
Work, the other party may, but shall not be required to, cause such Remedial
Work to be performed and all costs and expenses thereof, or incurred in
connection therewith, shall be paid on demand to the other party by the
breaching party.
 
10.7           Any reference herein to statutory or regulatory sections shall be
deemed to include any amendments thereto and any successor sections.
 
Lessee and Lessor shall remain fully and completely liable, on termination of
this Lease, for any and all damages sustained by the other or any related
person, Including but not limited to fines and penalties, relating to the
breaching party’s failure to comply with the terms of this paragraph.”


VII.
Paragraph 11 of the Original Lease is amended to read in its entirety:

 
“11. Alterations and Improvements:
 
11.1           By Lessee: Any structural modifications, alterations and/or
improvements to the Leased Premises by Lessee must (A) first be approved by
Lessor in writing, (B) be made in substantial compliance with plans and
specifications therefore first approved by Lessor, and (C) be performed by a
contractor first approved by Lessor. Lessor agrees that such approvals shall not
be unreasonably withheld or delayed All Lessee modifications, alterations and/or
improvements to the Leased Premises shall be made, constructed or installed (w)
at Lessee’s expense, (x) using a licensed contractor, (y) in good and
workmanlike manner, and (z) in accordance with all applicable federal, state,
and local law and regulations. Lessee shall not commence the making of any
Lessee modifications, alterations and/or improvements until (i) all required
governmental approvals and permits have been obtained, (ii) all requirements
ragarding Insurance imposed by this Lease have been satisfied, (iii) Lassee
has given Lessor at least five business days prior written notice of its
intention to commence any structural work, so that Lessor may post and file
notices of non-responsibility, and (iv) if reasonably requested by Lessor,
Lessee has obtained contingent liability and broad form builder’s risk insurance
in an amount reasonably satisfactory Lessor to cover any perils relating to the
proposed work not covered by insurance carried by Lessee pursuant to this Lease.
As used in the Paragraph, the term “modifications, alterations and/or
improvements” shall expressly include, without limitation, the installation of
additional electrical service and systems, heating and ventilation, overhead
lighting fixtures, drains, sinks, built-in partitions, doorways, or the like,
and shall expressly exclude cosmetic changes.

--
 
 

--------------------------------------------------------------------------------

 

 
11.2           Ownership of improvements: All modifications, alterations and
improvements made or added to the Leased Premises by Lessee (other than Lessee’s
inventory, equipment, movable partitions and furniture, wall decorations and
trade fixtures) shall be deemed real property and are part of the Leased
Premises, but shall remain the property of the Lessee during the term of this
Lease. Any such modification, alterations or improvements, once completed, shall
not be altered or removed from the Leased Premises during the term of this Lease
without Lessor’s written approval first obtained in accordance with the
provisions of Paragraph 11.1 above (if and to the extent so required). At the
expiration or sooner termination of this Lease, all such modifications,
alterations and improvements (other than Lessee’s inventory, equipment, movable
partitions and furniture, wall decorations and trade fixtures) shall
automatically become the property of the Lessor and shall be surrendered to
Lessor as part of the Leased Premises unless Lessor, at its sole discretion,
requires Lessee to remove any of such modifications, alterations or
improvements, in which case Lessee shall so remove same. Lessor shall have no
obligation to reimburse Lessee for all or any portion of the cost or value of
any such modifications, alterations or improvements so surrendered to Lessor.
All modifications, alterations or improvements that are installed or constructed
on or attached to the Lassed Premises by Lessor at Lessor’s expense shall be
deemed real property and a part of the Leased Premises and shall be the property
of Lessor. All lighting, plumbing, electrical, heating, ventilating and air
conditioning systems and fixtures, built-in partitioning, window coverings,
non-removable wall coverings and floor coverings installed by Lessee shall be
deemed improvements to the Leased Premises and not trade fixtures of Lessee.
 
11.3           Alterations Required By Law: Lessee shall make all modifications,
alterations, and improvements to the Leased Premises, at its sole cost (except
as noted below), that are required by law because of (i) Lessee’s unique use or
occupancy of the Leased Premises, (ii) Lessee’s application for any permit or
governmental approval, or (iii) Lessee’s making of any modifications,
alterations, or improvements to or within the Leased Promises; provided,
however, that, (A) in any case, Lessee may withdraw applications or cancel work
contemplated upon being informed that other modifications, alterations, and
improvements might be required as a result of or in connection therewith, and
(B) in the case of clauses (it) and (iii), if such application, modification,
alteration or improvement arises solely in connection with a Major Repair, such
application modification, alteration or improvement shall be deemed to be part
of the Major Repair and its costs paid by Lessor in accordance with Paragraph 9
rather than this Paragraph 11.”
 
VIII.           Paragraph 13 of the Original Lease is amended to read in its
entirety:
 
“13.           Entry: Lessor and Lessor’s agents may enter upon the Leased
Premises at all reasonable times to inspect the same, to show the Leased
Premises to a prospective purchaser or, within the last 6 months of the term,
prospective lessees, or to make any changes or alterations or repairs, including
the erection and maintenance of scaffolding, canopies and other structures as
may be needed, which lessor shall deem necessary for the protection, improvement
or preservation of the Leased Premises (provided same to not adversely impact
upon the spaces currently usable by Lessee without Lessee’s prior written
consent), or to post any notice provided for by law, or otherwise to protect any
and all rights of Lessor without any liability to Lessee for damages or any
abstement of rental except where due to the gross negligence or willful
misconduct on the part of Lessor, its agents, contractor, employees, servants,
licensees, concessionaires or invitees, or by anyone permitted to be on the real
property or the Leased Premises by Lessor, its agents, contractors or employees.
Nothing contained in this paragraph 13 shall be construed to obligate Lessor to
make any such changes, alterations or repairs. Lessee further agrees that at any
time after one hundred twenty (120) days prior to the termination of this Lease,
Lessor may place thereon any usual or ordinary “To Let” or “To Lease” signs.”
 
IX.           Paragraph 14 of the Original Lease is to read in its entirely:
 
“14.           Assignment and Subletting: Lessee shall not sublet or assign any
portion or interest in this Lease without first obtaining the written consent of
Lessor, which consent shall not be unreasonably withheld or delayed. In the
event of an attempted subletting or assignment without obtaining such consent,
said subletting or assignment shall, at the option of Lessor, be void. In the
event that Lessee realizes a net profit on any sublet under this Lease. Lessee
shall pay such net profit over to Lessor. Such assignment or subletting shall
further, at the option of Lessor, be deemed a breach of this Lease.
Notwithstanding the foregoing, Lessee may, without Lessor’s consent, (i)
transfer its interest in this Lease in connection with a reorganization of its
assets or business, whether by merger, reorganization, assignment or sublet
provided the transferee is a person, corporation, partnership, limited liability
company or other person or entity controlling, controlled by or under common
control with Lessee; (ii) transfer its interest in this Lease in connection with
a sale of all or substantially all of its assets or all or substantially all of
its assets relating to the business conducted by Lessee on the Leased Premises;
or (iii) mortgage or otherwise pledge its interest in this Lease to its current
or future lender(s) (and such mortgagee, assignee or pledgee may, without
Lessor’s consent, foreclose on or otherwise transfer their interest or title
herein, or have Lessee transfer its interest or title herein in lieu of
foreclosure or similar proceedings, to a successor mortgagee or pledgee or a
third-party purchaser). Lessee shall notify Lessor of any assignment or sublet
under clauses (1) through (III).”


X.           The first paragraph of Paragraph 18 of the Original Lease is
amended to read in its entirety:
 
“18.           Default: In the event of any of the following (each an “event of
default”):
 
(i) any default by Lessee in the payment of rent hereunder, which default
remains uncured for over fifteen days after Lessor has given Lessee written
notice thereof,
 
(ii) any other default by Lessee hereunder, which default is curable within 30
days and which default remains uncured for over 30 days after Lessor has given
Lessee written notice thereof, or
 
(iii) any other default by Lessee, which default is not capable of being cured
within 30 days and which default remains uncured for over 30 days after Lessor
has given Lessee written notice thereof and is not being diligently pursued by
Lessee,
 
Lessor shall have the following remedies, in addition to all other rights and
remedies provided by any law or otherwise provided in this Lease, to which
Lessor may resort cumulatively, or in the alternative:
 
AA.           In the event of an event of default under clause (i) above, Lessor
shall be entitled to a late fee of 10% of the rent to which the event of default
applies. ”
 
and, is Paragraph 18.E, the reference to Paragraph 15 shall be to Paragraph 8.
 
XI.           Paragraph 20 of the Original Lease is hereby amended to insert at
the end of the first sentence, just before the period, the clause:
 
“but rents shall be prorated in proportion to the length of time and amount of
the Leased Premises which are unusable during that time”
 
XII.           Paragraph 22 of the Original Lease is hereby amended to insert at
the end, just before to the period, the clause:
 
“, except that any remaining options to extend under Paragraph 4 shall have
expired upon expiration of the term of this lease”
 
XIII.           Paragraph 24 of the Original Lease is hereby amended to insert
after the word “part” the clause:
 
“provided the beneficiaries of same agree not to disturb Lessee so long as
Lessee is complying with the terms of this Lease”
 
and to insert after the word “aubordination” the phrase:
 
“and non-disturbance”
 
and to insert at the end of the first sentence, just before the period, the
phrase:
 
“and the related non-disturbance agreement”
 
and to delete the second sentence.
 
XIV.           Paragraph 28 of the Original Lease is amended to add subparagraph
H, which shall read:
 
“H.           No Waiver. The receipt by Lessor of any rent with knowledge of the
breach of any covenant of this Lease by Lessee shall not be deemed a waiver of
such breach or any subsequent breach of this Lease by Lessee and no provision of
this Lease and no breach of any provision of this Lease shall be deemed to have
been waived by Lessor or Lessee unless such waiver be in writing signed by such
party.”
 
XV.           Paragraph 25 of the Original Lease is hereby amended to replace
the address for notice of Lessor (formerly 335-B Turtle Creek Court, San Jose,
California 94125) with the following address:
 
“c/o Ashley, Quinn, Nelson, P.O. Box 7800, Incline Village, NV 89452, Attention:
George Ashley”
 
and to replace the reference to “United States mail” with the following:
 
“Untied States certified mail with return receipt requested”
 
XVI.           Paragraphs 15, 16, 17, 26 and 27 of the Original Lease are hereby
deleted.
 
Except as amended by Paragraphs 1 through XVI above, the terms and conditions of
the Original Lease remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto do hereby execute this Lease Amendment as
of June 23, 2000.

         
DATA CIRCUIT SYSTEMS, INC.
 
B.S. ENTERPRISES
By:
/s/ Dean C. Schoborg
 
By:
/s/ Donald G. Burns
Its:
President
   
Donald G. Burns, Partner
               
By:
/s/ Charlene Burns
       
Charlene Burns, Partner


--
 
 

--------------------------------------------------------------------------------

 



 
ADDENDUM “D” To Original Lease dated July 1, 1987 by and between B. S.
Enterprises, aka Donald G. Burns and Charlene Burns, Trustees of the Burns 1991
Revocable Trust dated 6/25/91, LESSOR, and Data Circuit Systems, Inc., LESSEE
and Real Property Lease Amendment dated June 23, 2000 between same parties
followed by May 24, 2007 Consent to Assignment of Lessee to Merix Corporation,
an Oregon Corporation.
 
In ACCORDANCE with the terms of the original and amended lease described above,
paragraph 4, “Option to Extend” and paragraph 4.2.2, the Lessor hereby grants
the second five-year option period beginning July 1, 2007 under the same terms
and conditions except as follows:
 
Paragraph 2. Rental.
 
The rental amount for the 5-year period beginning July 1, 2007
 
shall be $16, 594.60. plus any additional rents/reimbursements
 
required in the original/amended lease.
 
Paragraph 3. Term.
 
The term of the 2nd five-year option period shall commence on
 
July 1, 2007 and end June 30, 2012.
 
Paragraph 4. Option to Extend.
 
As this Addendum grants the 2nd of the additional 4 periods specified in
 
the 1st sentence of Paragraph 4 of the June 23, 2000 Real Property Lease
 
Amendment, the balance remaining available is 2 additional 3-year terms.
 
No new Option Periods have been granted.
 
IN WITNESS WHEREOF, the parties hereto do hereby execute this Addendum As of
July 1, 2007.

     
LESSEE:
 
LESSOR:
/s/ Michael D. Burger
   
Michael D. Burger
 
Donald G. Burns
President and CEO
             
Charlene Burns

 

